Quillian, Presiding Judge.
This is an appeal from a judgment of the superior court which affirmed an award of the State Board of Workers’ Compensation. Held:
1. The appellant argues that the board’s determination that the claimant was able to return to work was not authorized since there was medical testimony that the claimant was disabled because of emotional illness which was brought about by an injury she received on the job. This contention is without merit. There was medical evidence by two orthopedic specialists which was sufficient to authorize the board’s determination that the claimant had recovered sufficiently from her injury to return to her employment.
2. The appellant further argues that the claimant’s emotional illness was an occupational disease and should have been referred to the medical board. With this contention we do not agree. There was no evidence that the claimant’s emotional illness was "due to causes and conditions which are characteristic and peculiar to the particular” employment the claimant was engaged in. Code Ann. § 114-803 (Ga. L. 1946, pp. 102,106; 1971, pp. 895, 900). A mental illness that results from a specific incident is not an occupational disease. Sawyer v. Pacific Indem. Co., 141 Ga. App. 298 (233 SE2d 227).

Judgment affirmed.


Webb, J., concurs. McMurray, J., concurs specially.

Submitted September?, 1978
Decided October 23, 1978.
Paul C. Myers, for appellant.
Hopkins & Gresham, H. Lowell Hopkins, Patrick J. McKenna, for appellees.